Title: To Thomas Jefferson from Samuel Huntington, 13 June 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia June 13. 1780

By the Act of Congress of this Day herewith enclosed your Excellency will be informed that Major General Gates is ordered to take the Command in the southern Department.
This Order is in Consequence of Intelligence received that seems to place it beyond a Doubt, the Enemy are in Possession of Charles town and the Garrison there made Prisoners, although the Intelligence received is not official.
I have the honour to be with very great Respect your Excelly’s most obedt servant,

Sam Huntington President

 